UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

v: Cr. No. 09-10216-MLW

GUSTAVO CASTRO-CAICEDO,

)
)
)
)
)
Petitioner~Defendant. )

MEMORANDUM AND ORDER

 

WOLF, D.J. September 10, 2019

After a jury trial, petitioner-defendant Gustavo Castro-
Caicedo was convicted of conspiracy to import cocaine from Colombia
into the United States. He was subsequently sentenced to serve
300 months in prison. See Docket No. 258. The First Circuit
affirmed both Castro-Caicedo's conviction and sentence. United

States v. Castro-Caceido, 775 F.3d 93 (ist Cir. 2014). The Supreme

 

Court denied his petition for certiorari. Castro-Caicedo v. United

 

States, 135 S. Ct. 1884 (2015).

Castro-Caceido, acting pro se, timely filed the instant
Motion to Vacate his Sentence pursuant to 28 U.S.C. §2255 (the
"Motion"). See Docket No. 335. The Motion, in vague, conclusory
terms, alleges ineffective assistance of counsel in four respects.
The government filed a detailed Opposition to the Motion. See

Docket No. 339. Castro-Caceido filed a brief Reply. See Docket No.
341. He subsequently submitted a "Request to Take Judicial Notice
of Adjudicative Facts," which in effect seeks relief based on
purportedly newly discovered evidence that he claims demonstrates
on his actual innocence. See Docket No. 344.

As Castro-Caiceido is representing himself, the court has
liberally construed his pleadings. See Erickson v. Pardus, 551
U.S. 89, 94 (2007). Nevertheless, for the reasons stated in the
government's Opposition (Docket No. 339) as amplified in this
Memorandum, Castro-Caceido's claims of ineffective assistance of
counsel are each unmeritorious. Therefore, the Motion is being
denied. To the extent that Castro-Caceido now seeks relief based
on alleged actual innocence, that claim is also unmeritorious.

An evidentiary hearing is not in this case necessary or
appropriate. Castro-Caceido's claims are conclusory. This court
presided at his trial and recalls it clearly. With this
perspective it concludes that the record in this case conclusively
refutes Castro-Caceido's claims of ineffective assistance of
counsel and actual innocence. Therefore, an evidentiary hearing

is not justified. See United States v. McGill, 11 F.3d 223, 225-

 

26 (ist Cir. 1993).

Castro-Caceido makes three claims that his trial counsel were
ineffective. First, he asserts without elaboration that he was
not advised of the relative merit of pleading guilty rather than

going to trial. This contention is belied by, among other things,
the fact Castro-Caceido successfully sought the replacement of his
first Criminal Justice Act ("CJA") appointed counsel, John
Salsberg, because Mr. Salsberg was allegedly "compelling" him to
plead guilty. See Docket No. 70. Moreover, after other members
of the alleged conspiracy pled guilty, in unauthorized pro se
filings, Castro-Caceido stated his desire to go to trial. See
Docket No. 75, UI 8-9. In addition, in response to court orders
that counsel for the parties confer, it was repeatedly reported
that Castro-Caceido wanted a trial. See, e.g., Docket Nos. 108 at
2; 158.

Castro-Caceido retained Robert Galbois, II to replace his
second CJA appointed attorney, Mark Shea. He now alleges that Mr.
Galbois did not adequately communicate with him, did not
sufficiently investigate before trial, and did not make what would
have been meritorious objections at trial. See Motion at 5-6.
However, in support of a motion for a bench trial, Castro-Caceido
described his extensive discussions with Mr. Galbois. See Docket
No. 204-1. Mr. Galbois filed a series of pretrial motions,
including a motion to dismiss the indictment, a motion to suppress,
and motions in limine. See, e.g., Docket Nos. 121, 141, 151. Many
of Castro-Caceido's criticisms of Mr. Galbois' decisions
concerning questions to be asked at trial were found to be

unmeritorious on appeal. See Castro-Caceido, 775 F.3d at 93. In

 

addition, when questioned at trial about his decision not to

3
testify at trial, Castro-Caceido stated he was "fully satisfied"
with Mr. Galbois' representation of him. Docket No. 314 at 9.
With regard to his sentencing, Castro-Caceido claims that Mr.
Galbois did not discuss the Presentence Report with him. See
Motion at 7. However, at sentencing, Castro-Caceida stated that
he had read it and did not find that anything in it was incorrect.
See Docket No. 317 at 5-6. In addition, Castro-Caceido contends
that his attorney was ineffective for not arguing that a 300-month
sentence would result in unwarranted disparity when compared to
the sentences of his co-defendants. See Motion at 7. However,
Castro-Caceido and his co-defendants were not similarly situated.
His co-conspirators each pled guilty; some cooperated and
testified for the government; and the First Circuit found that
these facts made Castro-Caceido's much higher sentence reasonable.

See Castro-Caceido, 775 F.3d at 103.

 

To the extent that some of the claims in the Motion "were
decided on direct appeal [they] may not be litigated under a

different label on collateral review." United States v. Michaud,

 

901 F.2d 5, 6 (1st Cir. 1990); see also Cabrera v. United States,

 

972 F.2d 23, 25 (2d Cir. 1992). More fundamentally, to succeed on
a Sixth Amendment claim of ineffective assistance of counsel, a
petitioner must show both deficient performance by counsel and

resulting prejudice. See Strickland v. Washington, 466 U.S. 668,

 

687 (1984); Peralta v. United States, 597 F.3d 74, 79 (1st Cir.

 
2010). A deficient performance is one that falls "outside the
wide-range of professionally competent assistance." Strickland,
466 U.S. at 688. To prove prejudice, a petitioner must establish
that there is a reasonable probability that but for counsel's
deficient performance, the result of the case would have been

different. See Porter v. McCollum, 558 U.S. 30, 38-39 (2009). A

 

"reasonable probability" is a probability sufficient to undermine
confidence in the outcome. See Strickland, 466 U.S. at 694. In
this case, Castro-Caceido has neither proven that his counsel's
performance was deficient nor that he was prejudiced by any
imperfection in it.

Castro-Caceido has also not proven that his appellate
counsel, Chauncey Wood, was ineffective. Castro-Caceido's
unelaborated assertions that counsel did not communicate with him
about the appeal are vague and, even if accepted as true, do not

demonstrate that he was prejudiced by any lack of communication.

See Motion at 9. Therefore, this contention does not justify
relief. Similarly, counsel's alleged "failure to raise stronger
issues" on appeal is insufficient. Castro-Caceido does not

identify any additional issues that allegedly should have been
raised on appeal. In any event, “appellate counsel .. . need not
raise every non-frivolous claim, but rather may select among them

to maximize the likelihood of success on appeal." Smith v.
Robbins, 528 U.S. 259, 288 (2000); see also Thompson v. Spencer,
111 F. App'x 11, 13 (18t Cir. 2004).

As indicated earlier, the court is liberally construing
Castro-Caceido's Request to Take Notice of Adjudicative Facts
(Docket No. 344) (the "Request") as a claim for relief based on
actual innocence based on newly discovered evidence. It is
unmeritorious for several reasons. A motion for relief based on
newly discovered evidence is not cognizable under §2255 and,
properly construed, is a Federal Rule of Criminal Procedure 33
Motion for a New Trial. See Ruiz v. United States, 221 F. Supp.
2d 66, 72-73 (D. Mass. 2002), aff'd, 339 F.3d 39 (1st Cir. 2003)
("Where a claim for relief based on newly discovered evidence is
based on actual innocence, rather than new evidence of a
constitutional violation, the claim is not cognizable under §2255
and, properly construed, is a Rule 33 motion.") (citing Guinan v.
United States, 6 F.3d 468, 470-71 (7th Cir. 1993); Ruth v. United
States, 266 F.3d 658, 660 (7th Cir. 2001); Sims v. United States,
1999 WL 1000855, *2 (6th Cir. 1999)). Such claims must be filed
within three years after the verdict. See Fed. R. Crim. P.

33(b) (1); United States v. DiSantos, 86 F.3d 1238, 1250 (lst Cir.

 

1996). As the jury verdict finding Castro-Caceido guilty was
delivered on September 27, 2012, and the Request was not filed

until April 2, 2019, the Request is time-barred.
Moreover, Castro-Caceido does not present any evidence that
can be correctly characterized as "newly discovered", as the
evidence was either known to Castro-Caceido at the time of trial
or could have been discovered with due diligence. To serve as a
ground for a new trial under Rule 33, the proffered evidence "must
have been unknown or unavailable to the defendant at the time of
trial" and "the defendant must have been duly diligent in

attempting to unearth it." United States v. Conley, 249 F.3d 38,

 

45 (lst Cir. 2001). The Request first relies on two affidavits.
One is Castro-Caceido's own affidavit, in which he disputes
evidence presented at trial, including the testimony of one of the
government's witnesses. See Request, Exhibit A at 4-11. The
information in that affidavit was known to Castro-Caceido at the
time of trial. He could have testified at trial, but chose not to
do so. In addition, Castro-Caceido has submitted a brief affidavit
of co-defendant Hector Castro, which also disputes the testimony
of the same witness. See id. at 2-3. However, Castro-Caceido makes
no effort to explain why he did not present, or try to present,
Castro's testimony at trial.

The Request also attaches a DEA Investigation Report dated
September 7, 2011, in which Castro-Caceido appears to have added
notes contesting certain statements contained in the report,
without any substantiation. See id., Exhibit A at 12-15. As with

the affidavits, Castro-Caceido had the opportunity to present
testimony regarding the assertions in these notes at trial, and
has failed to explain why he did not do so.

Most significantly, the alleged newly discovered evidence is
not material because there was overwhelming evidence that Castro-
Caciedo was guilty of conspiracy to import cocaine into the United
States. See Conley, 249 F.3d at 45 ("(NJewly discovered evidence
must be material[] and. . . such that its emergence probably will
result in an acquittal upon retrial."). This evidence included:
testimony of a cooperating co-defendant concerning, among other
things, Castro-Caceido's personal involvement in paying $20,000
for one shipment of cocaine delivered to the Bahamas; numerous
wire-tapped telephone conversations, some of which included
Castro-Caceido speaking to his codefendants and others; and the
testimony of a seaman who identified Castro-Caceido and stated
that Castro-Caceido had twice hired him to smuggle drugs into the
United States. See generally Docket Nos. 312, 313.

There was also additional evidence to prove that a goal of
Castro-Caceido's conspiracy was to smuggle cocaine into the United
States. It included co-conspirators making coded references to
New Orleans and other locations in the United States; Castro-
Caceido requesting that money be sent to him from Miami; and
evidence that Castro-Caceido had lived in the United States. In
addition, there was expert testimony that little cocaine was

consumed in the Bahamas, and that most of the cocaine shipped there
was intended for distribution in the United States. See generally
Docket Nos. 311, 312. Given the weight of the evidence presented
against Castro-Caceido at trial, the court does not find that this
purportedly "newly discovered evidence" is material, because it
would not "probably . . . result in an acquittal upon retrial."
Conley, 249 F.3d at 45; see also United States v. Martinez-Mercado,
261 F. Supp. 3d 293, 298-99 (D.P.R. 2017), aff'd, 919 F.3d 91 (1st
Cir. 2019) ("The Court examines newly discovered evidence within
the context of the record as a whole... .") (quotations omitted).

The court finds the evidence concerning Castro-Caceido's
involvement in the alleged conspiracy to be credible and
convincing. Therefore, it concludes that Castro-Caceido was not
actually innocent. Nor was he prejudiced by any purported
deficiency of his trial counsel, who the court characterized as
"highly professional" at the conclusion of the trial, or by his
appellate counsel. Docket No. 315 at 105.

In view of the foregoing, and for the reasons more fully set
forth in the attached United States' Opposition to Defendant's
Motion to Vacate, Set Aside, or Correct his Sentence Pursuant to
28 U.S.C. §2255 (Docket No. 339), which is hereby incorporated in
this Memorandum, the Motion (Docket No. 335) and the Request to

Take Judicial Notice (Docket No. 344) are each hereby DENIED.
10

 

UNITED STATES DISTRICT JUDGE
